           Case 5:19-cv-02336-JDW Document 55 Filed 02/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHRISTINE FEIT,                                     Case No. 5:19-cv-02336-JDW

                       Plaintiff,

                v.

 LEHIGH UNIVERSITY,

                       Defendant.


                                             ORDER

      AND NOW, this 5th day of February, 2021, upon consideration of Defendant Lehigh

University’s Motion For Summary Judgment (ECF No. 47), and for the reasons stated in the

accompanying Memorandum, it is ORDERED as follows:

      1.       Defendant Lehigh’s Motion for Summary Judgment (ECF No. 47) is GRANTED;

      2.       JUDGMENT is ENTERED in favor of Defendant and against Plaintiff; and

      3.       The Clerk of Court shall mark this case closed for statistical purposes.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     HON. JOSHUA D. WOLSON
                                                     United States District Judge
